     Case 2:19-cv-01856-WBS-AC Document 17 Filed 04/15/20 Page 1 of 5

1

2

3

4

5

6

7

8                         UNITED STATES DISTRICT COURT

9                        EASTERN DISTRICT OF CALIFORNIA

10                                ----oo0oo----

11

12   IQRA AFZAL and MUZAMMAL ASLAM,          No. 2:19-cv-01856 WBS AC
13                 Plaintiffs,

14        v.                                 ORDER
15   MICHAEL POMPEO, Secretary of
     State of the United States; CARL
16   RISCH, Assistant Secretary for
     Consular Affairs; EDWARD J.
17   RAMOTOWSKI, Administrative
     Deputy Assistant Secretary for
18   Visa Services; ANTJE WEYGANDT,
     Acting Director, National Visa
19   Center; PAUL W. JONES,
     Ambassador, United States
20   Embassy, Islamabad, Pakistan;
     JOHN HOOVER, Deputy Chief of
21   Mission, United States Embassy,
     Pakistan; KEVIN McALEENAN,
22   Acting Secretary, United States
     Citizenship and Immigration
23   Services; KENNETH CUCCINELLI,
     Acting Director, United States
24   Citizenship and Immigration
     Services; CHRISTOPHER WRAY,
25   Director, Federal Bureau Of
     Investigations;
26
                   Defendants.
27

28
                                         1
     Case 2:19-cv-01856-WBS-AC Document 17 Filed 04/15/20 Page 2 of 5

1                                    ----oo0oo----

2               Plaintiffs Iqra Afzal and her husband, Muzammal Aslam,

3    filed a petition for writ of mandamus before this court to compel

4    various government officials to adjudicate Mr. Aslam’s I-130

5    immigrant visa application.       (Compl. (Docket No. 1).)     Defendants

6    adjudicated the application and issued the visa while the

7    petition was pending.       (Mot. for Attorney’s Fees (“Mot.”) at 4

8    (Docket No. 15).)        Plaintiffs now move for an award of attorney’s

9    fees and costs pursuant to the Equal Access to Justice Act

10   (“EAJA”), 28 U.S.C. § 2412(d).       (Id.)

11              Ms. Afzal is a United States citizen.        (Compl., Ex. A.)

12   She married Mr. Aslam, a citizen of Pakistan, on July 5, 2017.

13   (Id.)   Shortly thereafter, Ms. Afzal filed a Form I-130 visa

14   application for her husband to join her in the United States.

15   (Compl. at 2.)    United States Citizenship and Immigration

16   Services approved the petition and forwarded it to the National

17   Visa Center, where it was then sent to the United States Embassy

18   in Pakistan.     (Id.)    Despite completing his visa interview, Mr.

19   Aslam’s visa was delayed due to “administrative processing.”

20   (Compl. at 3.)    Plaintiffs filed a writ of mandamus seeking to
21   compel adjudication of the application.         (Id.)   The parties then

22   stipulated to two extensions of time for the defendants to answer

23   the complaint.     (Docket Nos. 7, 10.)      However, after defendants

24   voluntarily adjudicated the application, the parties stipulated

25   to dismiss the matter on January 27, 2020.        (Docket No. 13.)

26   This motion for attorney’s fees and costs followed.
27              EAJA was designed to reduce the disparity in resources

28   between individuals and the government “by entitling certain
                                           2
     Case 2:19-cv-01856-WBS-AC Document 17 Filed 04/15/20 Page 3 of 5

1    prevailing parties to recover an award of attorney fees, expert

2    witness fees and other expenses against the United States unless

3    the government action was substantially justified.”         H.R. Rep.

4    No. 1418, 96th Cong., 2d Sess. 6, reprinted in, 1980 U.S. Code

5    Cong. & Admin. News 4984, 4984.      Under the statute, plaintiffs

6    are entitled to attorney’s fees and costs if: (1) they are the

7    prevailing party; (2) the government fails to show that its

8    position was substantially justified; (3) the government fails to

9    show special circumstances make an award unjust; and (4) the

10   requested fees and costs are reasonable.        Carbonell v. I.N.S.,

11   429 F.3d 894, 898 (9th Cir. 2005) (internal citations omitted).

12               The parties dispute whether plaintiffs are a

13   “prevailing party.”    (Compare Mot. at 7 with Opp. at 2 (Docket

14   No. 16).)    In order to be a prevailing party, plaintiffs must (1)

15   achieve a “‘material alteration of the legal relationship of the

16   parties’” and (2) the “alteration must be ‘judicially

17   sanctioned’.”    Carbonell, 429 F.3d at 898 (quoting Buckhannon Bd.

18   & Care Home, Inc. v. West Virginia Dep’t of Health & Human Res.,

19   532 U.S. 598, 604-05 (2001)).      A “material alteration” requires

20   achieving “actual relief, not merely a determination of legal
21   merit.”   Klamath Siskiyou Wildlands Ctr. v. U.S. Bureau of Land

22   Mgmt., 589 F.3d 1027, 1030 (9th Cir. 2009).        The relief “must be

23   relief that the would-be prevailing party sought.”         Id.

24   Furthermore, it must be obtained through “judicial imprimatur.”

25   Id. at 1031.    “[A] plaintiff is not a prevailing party if it only

26   achieves the desired result because the lawsuit brought about a
27   voluntary change in the defendant’s conduct.”        Id. (quoting

28   Buckhannon, 532 U.S. at 601) (internal modifications omitted).
                                         3
     Case 2:19-cv-01856-WBS-AC Document 17 Filed 04/15/20 Page 4 of 5

1    Judicial imprimatur empowers “one party to require the other

2    party to do something it otherwise would not be required to do.”

3    Id. (internal citations and modifications omitted).

4               Plaintiffs argue they are a prevailing party because

5    Mr. Aslam’s application was adjudicated after this court gave

6    defendants a deadline to file an answer to plaintiffs’ complaint.

7    (Mot. at 9.)   Defendants argue granting the parties’ stipulation

8    to extend time did not set a deadline or amount to a material

9    alteration in the legal status between the parties.         (Opp. at 3.)

10   The court agrees with defendants.

11              Here, the court did not order the agency to adjudicate

12   the visa application by a particular date, or at all.          Defendants

13   voluntarily adjudicated Mr. Aslam’s visa application without the

14   court’s intervention.     Indeed, the court did not even consider

15   the complaint’s merits -- it simply agreed to allow the

16   defendants’ additional time to respond to the complaint.           While

17   the adjudication of the application is the relief the plaintiffs

18   sought, the court is not responsible for the “voluntary change in

19   the defendant’s conduct.”     See Klamath, 589 F.3d at 1030 (9th

20   Cir. 2009) (quoting Buckhannon, 532 U.S. at 601).         Accordingly,
21   because plaintiffs are not a prevailing party in this action

22   their motion for attorney’s fees and their bill of costs to

23   recover the $350 filing fee and $50 administrative fee will be

24   denied.1

25              IT IS THEREFORE ORDERED that plaintiffs’ motion for

26
27        1    Because the court finds the plaintiffs are not a
     prevailing party, the court expresses no opinion as to whether
28   the government’s actions were substantially justified.
                                     4
     Case 2:19-cv-01856-WBS-AC Document 17 Filed 04/15/20 Page 5 of 5

1    attorney’s fees (Docket No. 15) and accompanying bill of costs

2    (Docket No. 14) be, and the same thereby are, DENIED.

3    Dated:   April 15, 2020

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                         5
